Citation Nr: 1425623	
Decision Date: 06/05/14    Archive Date: 06/16/14

DOCKET NO.  09-37 634	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska


THE ISSUE

Entitlement to a higher initial rating in excess of 20 percent for a service-connected right shoulder disability.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran served on active duty from October 1986 to November 1997.

This case came to the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by the Lincoln RO, which granted the Veteran's claim for service connection for a right shoulder disability and assigned a 10 percent disability rating, effective April 28, 2008.  In a March 2012 decision, the Board granted a higher 20 percent rating for this disability, throughout the rating period on appeal.  The RO effectuated the Board's decision in an April 2012 rating decision.  During the pendency of this appeal, the RO has also assigned a temporary total rating under 38 C.F.R. § 4.30 for this disability from September 9, 2010 to December 1, 2010, for convalescence after surgery.

The Veteran then appealed to the United States Court of Appeals for Veterans Claims (Court).  In a September 2012 joint motion to the Court, the parties (the Veteran and the VA Secretary) requested that the Board decision be vacated only as to the denial of an increase in excess of 20 percent for the right shoulder disability.  In a September 2012 Court order, the joint motion was granted, the Board's March 2012 decision was vacated only to the extent that it denied an increase in excess of 20 percent for the right shoulder disability, and the issue was remanded to the Board.  

In a July 2013 decision, the Board remanded this issue to the Agency of Original Jurisdiction (AOJ) for additional development.  The case was subsequently returned to the Board.  


FINDINGS OF FACT

Prior to September 9, 2010 and from December 1, 2010, the Veteran's right shoulder disability has been manifested by pain and limitation of motion, with right arm motion limited to not lower than shoulder level, even when considering additional limitation due to pain and other factors during flare-ups or after repetition; and there was no ankylosis or impairment of the humerus, and no dislocation, nonunion, or malunion of the clavicle or scapula.


CONCLUSION OF LAW

The criteria are not met for a schedular rating higher than 20 percent prior to September 9, 2010 or from December 1, 2010 for the service-connected right shoulder disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 5201, 5203 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In cases such as this, where service connection has been granted and an initial disability rating and effective date has been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 473; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The appellant bears the burden of demonstrating any prejudice from defective notice with respect to the downstream elements.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008).  Neither the appellant nor his representative has advanced any such arguments.  The provisions of 38 U.S.C.A. § 7105(d) require VA to issue a statement of the case if the disagreement is not resolved.  And this has been done; the Veteran has received a statement of the case dated in September 2009 discussing the downstream disability rating and effective date elements of this claim, citing the applicable statutes and regulations, and discussing the reasons and bases for assigning the initial rating and effective date for his service-connected right shoulder disability.  He has received all required VCAA notice concerning this claim.  Moreover, he has not alleged any prejudicial error in the content or timing of the VCAA notice he received.  As explained in Shinseki v. Sanders, 129 S. Ct. 1696 (2009), he, not VA, has this burden of proof of showing there is a VCAA notice error in timing or content and that it is unduly prejudicial - meaning outcome determinative of his claims.  Thus, absent this pleading or showing, the duty to notify has been satisfied.

VA also fulfilled its duty to assist the Veteran with this claim by obtaining all potentially relevant evidence, which is obtainable, and therefore appellate review may proceed without prejudicing him.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see also Bernard v. Brown, 4 Vet. App. 384 (1993).  To this end, VA has obtained service treatment records, assisted the appellant in obtaining evidence, obtained VA and private medical records, and arranged for VA compensation examinations in April 2009, August 2011, and January 2012, and a September 2013 medical opinion as to the severity of his right shoulder disability.  All known and available records relevant to the issue on appeal have been obtained and associated with the appellant's claims file; and the appellant has not contended otherwise.  

With respect to the claim for a higher rating for right shoulder disability, only if the record is inadequate or there is suggestion the current rating may be incorrect is there then a need for a more contemporaneous examination.  38 C.F.R. § 3.327(a).  Here, the most recent VA compensation examination for this condition was conducted in January 2012, and an addendum opinion was obtained in September 2013.  The mere passage of time since does not, in and of itself, necessitate another examination.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007).  A medical opinion is adequate when it is based upon consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's "evaluation of the claimed disability will be a fully informed one."  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

The Board finds that the January 2012 and September 2013 examination reports in combination are sufficiently detailed with recorded history, impact on employment and daily life, and clinical findings.  The examination and opinions were conducted by a competent medical professional.  In addition, it is not shown that the examination was in any way incorrectly conducted or that the VA examiner failed to address the clinical significance of the Veteran's symptoms.  Further, the VA examination reports addressed the applicable rating criteria.  In this regard, and when considered in combination, the multiple reports of record contain sufficiently specific clinical findings and informed discussion of the pertinent history and features of the service-connected right shoulder disability to provide probative medical evidence for rating purposes.  The Board finds that the most recent VA examination and addendum opinion are adequate as they provide the information needed to properly rate his right shoulder disability.  38 C.F.R. §§ 3.327(a), 4.2.  The Board finds that another examination is not needed since there is sufficient evidence, already on file, to fairly decide this claim.  

The Board further finds that the RO has substantially complied with its July 2013 remand orders.  In this regard, the Board directed that additional treatment records should be obtained, and that another VA opinion should be obtained after review of the additional medical records, and this was done.  Therefore, the Board finds that no further development is necessary in this regard. See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

Analysis

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran contends that his service-connected right shoulder disability is more disabling than currently evaluated.  He has reported pain and limitation of motion  of the right shoulder.

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule).  Ratings are based on the average impairment of  earning capacity.  Individual disabilities are assigned  separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be  assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower  rating will be assigned.  See 38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt  remaining is resolved in the Veteran's favor.  38 C.F.R. § 4.3.

The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10. 

When rating a service-connected disability, the entire medical history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. (1991).  As the Veteran's appeal for a higher initial rating for a right shoulder disability originated from the September 2009 rating decision that granted service connection for this disability, he is actually appealing the original assignment of a disability evaluation following an award of  service connection.  Thus, this claim involves the propriety of the initial disability rating assigned during the entire appeal period.  Separate evaluations may be assigned for separate periods of time based on the facts found; the evaluation may be "staged."  See Fenderson v. West, 12 Vet. App. 119 (1999). 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance. Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is  as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  However, in Mitchell v.  Shinseki, 25 Vet. App. 32 (2011), the Court held that, although pain may cause a functional loss, pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system.  Rather, pain may result in functional loss, but only if it limits the ability to perform the normal working movements of the body with normal excursion, strength, speed,  coordination, or endurance.  Id., quoting 38 C.F.R. § 4.40.

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of  movements in different planes.  Inquiry will be directed to  more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling,  deformity or atrophy of disuse.  38 C.F.R. § 4.45.  In determining the degree of limitation of motion, the provisions of 38 C.F.R. §§ 4.10, 4.40, and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  In Burton v. Shinseki, 25 Vet. App. 1, 5 (2011), the Court found that, when 38 C.F.R. § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis contexts, the Board should address its applicability. 

The Board has taken into consideration the potential  applicability of other diagnostic codes in rating the  disabilities at issue.  See Butts v. Brown, 5 Vet. App. 532, 539 (1993) (holding that the Board's choice of Diagnostic  Code should be upheld if supported by explanation and  evidence).  See also Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992) (indicating that any change in Diagnostic Code  must be specifically explained).

The RO has characterized this disability as partial supraspinatus tear, superior labral from anterior to posterior (SLAP) tear, and acromioclavicular degenerative joint disease of the right (major) shoulder.  This disability has been rated as 20 percent disabling prior to September 9, 2010, and from December 1, 2010, with an intervening temporary total rating for convalescence from right shoulder surgery.  The 20 percent rating has been assigned under Diagnostic Codes 5201-5203.

The Board notes that normal shoulder motion is defined as 0 to 180 degrees of forward elevation (flexion), 0 to 180 degrees of abduction, and 0 to 90 degrees of internal and  external rotation.  See 38 C.F.R. § 4.71, Plate I. 

Under 38 C.F.R. § 4.71a, Diagnostic Code 5010, arthritis due to trauma, substantiated by X-ray findings, is rated as degenerative arthritis.  Under Diagnostic Code 5003, degenerative arthritis (hypertrophic or osteoarthritis) established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added, under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.

The record shows that the Veteran is right-handed; therefore, his right shoulder disability is on his major (dominant) side.  A 20 percent evaluation is warranted  for limitation of motion of the major arm when motion is limited to the shoulder level, and a 30 percent rating is assigned when it is limited to midway between the side and shoulder.  A 40 percent evaluation for limitation of motion of the major arm requires that motion be limited to 25 degrees from the side.  38 C.F.R. § 4.71a, Diagnostic Code 5201. 

The plain language of 38 C.F.R. § 4.71a confirms that a veteran is only entitled to a single disability rating under diagnostic code 5201 for each arm that suffers from limited motion at the shoulder joint.  The diagnostic code does not provide separate ratings for limitation of motion in the flexion and abduction planes, but rather is addressed generically to "limitation of motion of" the arm.  Yonek v. Shinseki, 722 F.3d 1355 (Fed. Cir. 2013).

Governing regulation provides that when the requirements for a compensable rating of a diagnostic code are not shown, a 0 percent rating is assigned.  38 C.F.R. § 4.31. 

Under Diagnostic Code 5203, a 20 percent rating is assignable for dislocation of the clavicle or scapula of the major or minor extremity.  A 20 percent rating may also be  assigned for nonunion of the clavicle or scapula with loose movement. Without loose movement, a 10 percent rating is  assignable.  A 10 percent rating may also be assigned for malunion of the clavicle or scapula.  Or the disability can be rated on impairment of function of the contiguous joint.  38 C.F.R. § 4.71a, Diagnostic Code 5203.

As the Veteran is already in receipt of the maximum 20 percent rating under Diagnostic Code 5203, a higher rating is not warranted under this Code throughout the rating period on appeal. 

After a review of all of the evidence of record, and for the reasons and bases discussed below, the Board finds that during the period prior to September 9, 2010 and from December 1, 2010, a schedular rating in excess of 20 percent is not warranted under any applicable rating criteria.  

In order to warrant a higher 30 percent rating under Diagnostic Code 5201, the range of motion of the Veteran's right shoulder must be limited to midway between the side and shoulder.  

On VA examination in April 2009, the right shoulder displayed crepitus, tenderness, pain at rest, and abnormal motion.  Range of motion was as follows: forward flexion to 180 degrees, with pain beginning at 90 degrees, abduction to 170 degrees, with pain beginning at 90 degrees, external rotation to 80 degrees, with pain beginning at 70 degrees, and internal rotation to 90 degrees, with pain beginning at 75 degrees.  There was present with repetitive use some increase in pain without additional weakness, excess fatigability, incoordination, lack of endurance, or additional loss in range of motion.  The examiner could not express, without resorting to mere speculation, additional limitation due to repetitive use during a flare-up.  A magnetic resonance imaging (MRI) showed a small bursal sided tear of the distal supraspinatus tendon anteriorly comprising approximately 50 percent of the tendon fiber thickness, a benign bone island of the posterior proximal humerus, a non-displaced SLAP tear with adjacent small paralabral cyst formation, and moderate acromioclavicular degenerative joint disease.  The examiner diagnosed right shoulder rotator cuff tendinopathy and bicep tendinitis.

Private treatment records show that in September 2010 the Veteran underwent right shoulder arthroscopic surgery involving rotator cuff repair decompression, and open distal clavicle excision.  Private medical records from Dr. B. reflect that throughout the two-month period of post-surgical recovery (during which time he had a temporary 100 percent rating), the extent of joint mobility in the right shoulder gradually returned to pre-operative levels.  In February 2011, he had full active range of motion of the right shoulder with full strength.

On VA examination in August 2011, objectively, range of motion consisted of forward flexion to 180 degrees, abduction to 180 degrees, external rotation to 90 degrees, and internal rotation to 90 degrees.  The median, radial, ulnar and axillary nerves were intact to motor and sensation.  Rotator cuff strength was 5/5 to internal and external rotation and shoulder abduction.  There was negative impingement, negative Hawkins sign, and negative drop arm sign.  He was not tender to palpation along the remnants of his distal clavicle, though there was very mild tenderness to palpation along the remnants of his distal clavicle.  There was a small amount of crepitus associated with this area with passive range of motion. Five repetitions in all planes of motion were performed, and did result in the small increase in the amount of pain, but no fatigue, weakness, lack of endurance or incoordination.

On VA examination in January 2012, the Veteran reported that his shoulder was still improving day by day.  His primary complaint was constant achiness, which was more noticeable with repeated motions and long-term lifting endurance.  He said he could not lie on this side to sleep, due to uncomfortable sensations.  He still felt a little bit of grinding and some occasional catching in his shoulder.  His shoulder hurt at extremes of range of motion.  He felt that his surgery was successful in relieving most of his pain.  On examination, range of motion of the right shoulder was as follows:  forward flexion to 180 degrees (with no objective evidence of painful motion), and abduction to 180 degrees (with painful motion beginning at 160 degrees).  He did not have additional limitation of motion of the shoulder and arm following repetitive-use testing.  The examiner indicated that he did not have any functional loss or functional impairment of the shoulder and arm.  Right shoulder strength was full.  There was no ankylosis and no tenderness to palpation and no guarding of the shoulder.  The examiner stated that there was no acromioclavicular joint condition or any other impairment of the clavicle or scapula.

In a September 2013 addendum, the VA examiner indicated that she was unable to give any opinions as to whether pain, weakness, fatigability or incoordination could significantly limit functional ability during flare-ups or when the joint is used repeatedly over a period of time, because the Veteran was not experiencing a flare-up at the time of his examination.  The examiner stated that the Veteran had full right shoulder range of motion with pain on motion, and reiterated that the Veteran had full range of motion with no functional loss of motions.

Upon a review of all of the evidence of record, the Board finds that the Veteran's right shoulder range of motion does not more closely approximate the level of severity required for a higher 30 percent rating under Diagnostic Code 5201.  In fact, throughout the rating period on appeal, except for the immediate two-month period following the September 2010 right shoulder surgery, motion of the right arm has never been limited to a point less than shoulder level.  And since February 2011, range of motion has been essentially full.  A higher rating is not warranted because the evidence of record does not reflect right arm motion limited to midway between the side and shoulder.  Moreover, there is no additional functional limitation due to factors such as pain and weakness such as to limit motion to the degree required for a higher rating.  See DeLuca, supra.  Therefore, a disability rating higher than 20 percent is not warranted based on limitation of motion throughout the rating period on appeal.

Additionally, the Board has considered other diagnostic codes that may apply to disability of the shoulder.  The Veteran, however, does not have ankylosis (Diagnostic Code 5200) or other impairment of the humerus (Diagnostic Code  5202).  Therefore, a higher rating is not available under these codes.  38 C.F.R. § 4.71a, Diagnostic Codes 5200, 5202.  There are no other relevant diagnostic codes  for consideration. 

The Board also finds that a higher rating in excess of 20 percent is not warranted throughout the rating period on appeal on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of the right shoulder.  See 38 C.F.R. §§ 4.40, 4.45, 4.59.  The medical evidence of record does not show functional limitation of the severity to warrant a rating higher than 20  percent prior to September 9, 2010 or from December 1, 2010.

In sum, there is no basis for a higher schedular rating in excess of 20 percent throughout the rating period on appeal for the service-connected right shoulder disability.  As the preponderance of the evidence is against the claim, the claim is denied.  See 38 C.F.R. § 4.3.

Extraschedular Considerations

The Board has considered whether this case should be referred for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1).  An extra-schedular rating is  warranted if a case presents such an exceptional or unusual  disability picture, with such related factors as marked interference with employment or frequent periods of hospitalization, that it would be impracticable to apply the schedular standards. Analysis under this provision involves a three-step inquiry, and extra-schedular referral is necessary only if analysis under the first two steps reveals that the rating schedule is inadequate to evaluate the claimant's disability picture and that such picture exhibits such related factors as marked interference with employment or frequent periods of hospitalization.  Thun v. Peake, 22  Vet. App. 111, 115-16 (2008).

Here, the manifestations of the Veteran's right shoulder disability are fully contemplated by the schedular rating criteria.  Briefly, he has pain and limitation of motion of the right shoulder and arm.  The rating criteria of Diagnostic Code 5201 consider the Veteran's symptoms such as limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5201.  Thus, the evidence does not support referring this case for an extraschedular evaluation. 


ORDER

A rating in excess of 20 percent for the period prior to September 9, 2010 and from December 1, 2010 for the service-connected right shoulder disability is denied.



____________________________________________
K. PARAKKAL 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


